Order entered August 15, 2013




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00775-CV

                         IN RE THERESA BARNETT, Relator

                   On Appeal from the 116th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC10-00136

                                       ORDER
      The Court has before it relator’s August 12, 2013 “motion for leave of court to file

supplements to petition for writ of mandamus and apply Rule 2.” The Court DENIES the

motion.


                                                  /s/   DAVID L. BRIDGES
                                                        JUSTICE